PER CURIAM.
ON ORDER TO SHOW CAUSE
We have carefully considered appellant’s response to the court’s show cause order entered pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999). We find that good cause has not been shown and therefore, in order to conserve judicial resources, appellant is prohibited from filing any additional pro se appeals, pleadings, motions or petitions relating to his conviction and sentence in St. Johns Circuit Court case numbers 94-371 and 95-1503. Any pleadings or papers filed in this court relating to those cases must be reviewed and signed by an attorney licensed to practice in this state and the Clerk of the Fifth District Court of Appeal is directed not to accept any further pro se pleadings from appellant relating to said cases.
SAWAYA, C.J., SHARP, W., and PALMER, JJ., concur.